Citation Nr: 0908260	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a post-operative residual scar of a left thoracotomy for 
excision of neurofibroma.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In February 2007, the Veteran testified at a hearing before 
an RO Decision Review Officer (DRO).  He also testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2008.  Transcripts of these 
hearings are associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of a left thoracotomy for excision of 
neurofibroma are manifested by a superficial, tender scar; 
the scar does not cause limited motion, is not unstable, and 
does not involve an area of 144 square inches or greater


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a post-
operative residual scar of a left thoracotomy for excision of 
neurofibroma have not been met.  38 U.S.C.A.    § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in March 2006, April 2006, and 
July 2008.  They informed the Veteran that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  They also provided appropriate 
notice with respect to the effective-date element of the 
claim.  They also included information on how VA determines 
the disability rating by use of the rating schedule, and 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain), to include treatment records, Social Security 
determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  They also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the July 2008 letter.  

Although the July 2008 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that no additional 
evidence was submitted or identified by the Veteran or his 
representative outside of previously identified VAMC 
outpatient records, in response to the July 2008 letter.  
Therefore, there is no reason to believe that any ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  A note following Diagnostic Code 7801 provides 
that a deep scar is one associated with underlying soft 
tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R.       § 4.118, Diagnostic Code 
7803.  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A note following Diagnostic Codes 7802, 7803, and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805.

The provisions of 38 C.F.R. § 4.31 (2008) indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected scar.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for a post-
operative scar following a left thoracotomy for excision of 
neurofibroma in a July 1954 rating decision.  The disability 
was rated as 10 percent disabling.  The Veteran filed a claim 
for an increased rating for this scar in March 2006 on the 
basis that it has increased in severity and it is productive 
of pain and numbness.

In response to his claim, the Veteran was afforded a VA 
examination in May 2006 to examine the scar.  The Veteran 
complained that over the years he experienced numbness and 
occasional twinges of pain in the area of the scar.  Upon 
examination, the examiner noted an 18 inch linear scar of the 
posterior chest wall curving around to the left anterior 
chest wall.  There was no pain in the scar on examination, 
and no adherence to underlying tissue.  The texture of the 
skin was normal, and the scar was stable.  There was no 
elevation or depression of the surface contour of the scar on 
palpation.  The examiner further described the scar as 
superficial and not deep.  There was no inflammation, edema, 
or keloid formation.  The scar was normal in color compared 
to other normal areas of the skin.  Likewise, there was no 
area of induration or inflexibility of the skin in the area 
of the scar.  The Veteran had no limitation of motion or 
other limitation of function caused by the scar.

The Veteran testified before a DRO in February 2007.  During 
the hearing, the Veteran indicated that he experiences 
numbness and intermittent twinges of sharp, short pain in the 
area of his scar.  He also revealed that he has discomfort in 
his shoulder when he tries to do certain activities, such as 
paint.

The Veteran also testified before the Board at a 
videoconference hearing in March 2008.  At the hearing, the 
Veteran claimed that the residual effects of the scar have 
limited certain activities he used to do.  He explained that 
he experiences pain, discomfort and numbness in the shoulder 
area around his scar.  He further claimed that he has always 
felt the need to cover up his scar because it is unsightly.

In July 2008, the Veteran was afforded another VA 
examination.  The Veteran told the examiner that the scar is 
numb and that he gets occasional twinges of pain over his 
shoulder blade and trapezious area.  He also complained of an 
occasional itch around the area of the scar.  Moreover, the 
Veteran stated that he experiences pain upon use of his left 
arm, but he denied pain in the area of the scar itself.  He 
has trouble lifting overhead and also "picking things up 
continuously."  The Veteran reported weakness and stiffness, 
but no swelling, heat, redness, instability, fatigability, or 
lack of endurance.

Upon examination, the examiner noted an 18 inch linear scar 
of the posterior chest wall curving around to his left 
anterior chest wall.  There was no pain in the scar on 
examination, nor was there adherence to underlying tissue.  
The texture of the skin was described as normal, and the scar 
was stable.  There was no elevation or depression of the 
surface contour of the scar on palpation.  That examiner 
noted that the scar is superficial and is not deep.  There 
was no inflammation, edema, or keloid formation caused by the 
scar.  There was objective evidence of shoulder joint pain 
upon motion, but the range of motion of joint function was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  For shoulder forward 
flexion, pain was from 120 to 140 degrees; for shoulder 
abduction, pain was from 100 to 110 degrees; for external 
rotation, there was pain at 80 degrees; for shoulder internal 
rotation there was pain at 70 degrees.  An X-ray of the left 
shoulder revealed an impression of minimal increase of the 
acromioclavicular joint space.  The examiner concluded with 
his impression that the scar is stable with intermittent 
symptoms with no residual functional impairment.  He opined 
that the Veteran's left arm complaints are more likely due to 
musculoskeletal left shoulder strain as opposed to his 
service-connected thoracotomy scar.

VAMC outpatient treatment records from 2002 through 2008 
contain only a few references to the Veteran's scar or any 
related pain.  In December 2002, it was noted that the 
Veteran had an "old scar along left scapula unchanged from 
last visit," and he complained of a tingling sensation in 
his left arm.  In February 2006, the Veteran experienced 
chest pain radiating to his left arm upon exertion, but there 
is no indication that this left arm pain was related to his 
scar.  These records do not indicate that the Veteran was 
further treated for or had any complaints regarding his scar.

The Board notes that the Veteran's scar has been assigned a 
rating of 10 percent under Diagnostic Code 7804.  That is the 
maximum rating authorized under Diagnostic Code 7804.  In 
addition, a 10 percent rating is not warranted under 
Diagnostic Code 7802 or Diagnostic Code 7803 because the scar 
is stable and it involves an area smaller than 144 square 
inches.  Also, the scar does not warrant a compensable rating 
under Diagnostic Code 7801 or 7805 because the scar is 
neither deep nor productive of limited motion.  Although 
objective medical evidence indicates that the Veteran 
experiences pain upon motion of the affected area, there was 
no limitation of motion, or limitation of motion upon 
repetitive use.  Furthermore, the July 2008 examiner 
attributed the Veteran's left arm pain to musculoskeletal 
left shoulder strain, and not to the scar.

The Board is also cognizant of the Veteran's contentions 
concerning the severity of his service-connected disability, 
and that he experiences pain and discomfort on a regular 
basis due to his scar.  However, pain is the basis for the 
assigned rating of 10 percent.  As explained above, the scar 
does not meet any of the other criteria for a higher rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a post-operative residual scar of a left thoracotomy for 
excision of neurofibroma is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


